Mr. Justice Eakin
delivered the following concurring opinion:
The contention of the defense is that, the representations of which plaintiff complains were but expressions of opinion or a puffing of the business, and related to what could or would be made out of it, and were not representations of fact. Some of the representations were: “This is as good a shop as there is in Portland”; that he' (Dennison) had made good; that plaintiff was to have a lease of the building whenever he asked for it; “you can make from $5 to $10 a day; all you have to do is to sit here and count your money”; that he would soon learn about the barber business; “and I will be here and help you run it, and all of the barbers here; you will be satisfied; you can’t wish for anything better.” The plaintiff from his examination as a witness appears, to have been a childish old man with little or no memory, and he was extremely credulous *373and willing to, and did, accept statements as to conditions without verification. He seems to have been entirely ignorant of business methods, of which defendants were aware. The furniture was out of style and much of it re-covered; some of it being out of repair and unfit for use. There is testimony tending to show that the chairs were not worth more than $120. The goods sold were not worth more than $300 or $400. When we consider that plaintiff knew nothing about the business and could not judge of it for himself, then a statement by one who knows the facts impliedly affirms that he is familiar with the facts which justify his opinion, and that they amoimt to more than a mere statement of opinion. It is said in Stebbins v. Eddy, 4 Mason, 414, 423 (Fed. Cas. No. 13,342):
“It has been suggested * * that fraud cannot be predicated of belief, but only of facts. But this distinction is quite too subtle and defined. The affirmation of the belief is an affirmation of a fact — that is, of the fact of belief — and if it is fraudulently made to mislead or cheat another, to abuse his confidence, or to blind his judgment, it is in law and morals just as reprehensible as if any other fact were affirmed for the like purpose. The law looks, not to the nature of the fact averred, but to the * * design of the affirmation. ’ ’
As a general rule, the mere expression of an opinion which is understood to be only an opinion does not render the person expressing it liable for fraud; but, where the statements are as to value or quality, and are made by a person knowing them to be untrue, with intent to deceive and mislead the one to whom they are made, and by which he is misled, they may amount to an affirmation of fact rendering him liable therefor. The rule that no one is liable for an expression of an opinion is applicable only when the opinion stands by *374itself as a distinct thing. In this case defendants intended by these statements, which they knew to be false, and being aware that plaintiff knew nothing of the facts, to mislead the plaintiff and prevent further investigation by him. It is not only true in this case, but in many others, that the plaintiff was an easy victim and had too much confidence in strangers; and, when the transaction shows a deliberate purpose to take advantage, a court cannot close its eyes to such fraud. See Olston v. Oregon, W. P. & Ry. Co., 52 Or. 343 (96 Pac. 1095, 97 Pac. 538, 20 L. R. A. (N. S.) 915), where this question is more fully discussed. Neither was the plaintiff violating the law in seeking to become owner of a barber-shop, not being a licensed barber. The language of the barbers ’ act, Section 4814, L. O. L., that “it shall be unlawful for any person, not a registered barber * * to pursue the business of a barber,” is intended to prevent only the doing of the work of a barber. Section 4822, L. O. L., gives its meaning thus: “To shave, or trim the beard, or cut the hair, of any person for hire, * * shall be construed as practicing the occupation of barber.” Section 4823, L. O. L., punishes one only for a violation of the act, and the plaintiff is not thereby prevented from seeking a remedy in a court of equity.
The decree is affirmed.